UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1842



KENDALL CHARLES ALEXANDER,

                                                             Petitioner,

          versus


UNITED STATES PAROLE COMMISSION,

                                                             Respondent.



Petition for Review from an Order of the United States Parole
Commission.


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Kendall C. Alexander, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kendall Charles Alexander petitions for review of the decision

of the National Appeals Board for the United States Parole Commis-

sion. We dismiss the petition for lack of jurisdiction because the

decision is not appealable.   This court may exercise jurisdiction

only over final orders by the district court, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).     The order here challenged is

neither a final district court order nor an appealable interlocu-

tory or collateral order.

     We deny leave to proceed in forma pauperis and dismiss the pe-

tition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                PETITION DISMISSED




                                 2